DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction of invention and election of species requirement dated 08/05/2020.
Elected Species

    PNG
    media_image1.png
    115
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    634
    media_image2.png
    Greyscale

	The office notes that applicants’ elected species does not read on the limitations of claims 6-7, 9 and 12 and 20-21 are included in the non-elected invention. Therefore, claims 6-7, 9, 12 and 20-21 are withdrawn from further consideration in this office action.




As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species


The examinable species is represented by H-1:

    PNG
    media_image3.png
    281
    358
    media_image3.png
    Greyscale

H-1 shows reads on applicants’ R1 = phenyl; X = single bond; Z1, Z2, Z4, Z5, Z7 and Z8 = CR4, R4 = H; Z3 and Z6 bonded to Formula 2 at U3; U1 and U2-U8 = CR13, R3 = H; Q = NR12, R12 = phenyl. H-1 reads on claims 1, 4-5, 11, 14 and 16-18. Claims 2-3, 6-10, 12-13, 15 and 19-21 are withdrawn from further consideration as not reading on the examinable species.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11, 14, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham (WO 2016/089165).

Regarding Claim 1, 4-5, 11, Ham teaches H-1 (page 35) which reads on applicants’ Formula 1, as discussed above (per claims 1, 4-5, 11).

Regarding Claims 14, 16-18, Ham teaches organic light emitting device including an organic material layer such as a hole injection layer (HIL), a hole transport layer (HTL), a light emitting layer (EML), an electron transport layer (ETL), and an electron injection layer (EIL) between an anode and a cathode (machine trans. page 4). H-1 (above) is a host material in the light emitting layer (machine trans. page 5) (per claim 14). The light emitting layer contains a host and a dopant (machine trans. page 5) (per claim 17). H-1 shows R1 = phenyl (per claim 16) and act as a green phosphorescent host (machine trans. page 19) (per claim 18).

Response to Amendment
The office has applied a new reference; therefore, applicants’ arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786